                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

    IRMA J. JAMISON,                              )
                                                  )
                      Plaintiff,                  )
                                                  )
    v.                                            )       Case No. 4:18-CV-00263 PLC
                                                  )
    ANDREW M. SAUL, 1                             )
    Commissioner of Social Security,              )
                                                  )
                      Defendant.                  )

                                    MEMORANDUM AND ORDER

              Plaintiff Irma J. Jamison seeks review of the decision of the Social Security

    Administration (SSA) denying her application for Disability Insurance Benefits under the Social

    Security Act. For the reasons set forth below, the case is reversed and remanded.

         I.      Background and Procedural History

              Plaintiff, who was born in February 1959, applied for Disability Insurance Benefits on

December 8, 2014. (Tr. 10). In her application, Plaintiff claimed she was disabled as of January

25, 2014 as a result of: cervical fusion, herniated disc lumbar spine, arthritis in knees, lumbar

radiculopathy, diverticulitis, migraines, and acid reflux. (Tr. 162-68, 182) The SSA denied

Plaintiff’s claim, and she filed a timely request for a hearing before an administrative law judge

(ALJ). (Tr. 64-75, 155-57)

              The SSA granted Plaintiff’s request, and an ALJ conducted a hearing in December 2016.

(Tr. 12, 36-63) In a decision dated March 7, 2017, the ALJ determined that Plaintiff “has not

1 On June 4, 2019, Andrew M. Saul became the Commissioner of Social Security. Pursuant to
Federal Rule of Civil Procedure 25(d), Commissioner Saul is substituted for Nancy A. Berryhill
as defendant in this suit. No further action needs to be taken to continue this suit by reason of
the last sentence of 42 U.S.C. § 405(g).
been under a disability within the meaning of the Social Security Act from January 25, 2014,

through the date of this decision.” (Tr. 19-20)

   In her decision, the ALJ applied the five-step evaluation set forth in 20 C.F.R. § 404.1520,

and found that Plaintiff had the following severe impairments: “degenerative disc disease

(DDD), degenerative joint disease, obesity, tarsal tunnel syndrome, and peroneal tendinitis.” (Tr.

36-63) The ALJ determined that Plaintiff had the residual functioning capacity (RFC) to:

         [P]erform a range of light work as defined in 20 CFR 404.1567(b) in that she
         can lift, carry, push, or pull 20 pounds occasionally and 10 pounds frequently;
         sit for 6 hours in an 8-hour workday; stand or walk for 3 hours in an 8-hour
         workday; never climb ropes, ladders, or scaffolds; occasionally climb ramps
         and stairs, balance, stoop, kneel, crouch and crawl; no exposure to extreme
         cold, unprotected heights, or hazardous machinery.

(Tr. 14) At step four of the sequential evaluation, the ALJ found that Plaintiff could return to her

past work as a customer service representative. (Tr. 19-20)

         Plaintiff filed a request for review of the ALJ’s decision with the SSA Appeals Council,

which denied review on January 12, 2018. (Tr. 1-6) Plaintiff has exhausted all administrative

remedies, and the ALJ’s decision stands as the SSA’s final decision. Sims v. Apfel, 530 U.S.

103, 106-07 (2000).

   II.      Evidence Before the ALJ

   A. Testimony

         Plaintiff testified that she was fifty-seven years old and had a high school education and

some technical school. (Tr. 48) Plaintiff lived with her daughter and grandchildren, who did “all

the chores around the house.” (Id.)

         Plaintiff worked for AT&T for fifteen years, most recently as a supply attendant. (Tr. 40,

45, 49) In that position, she operated a forklift to load the truck or van she was driving and then

transported the products to “technicians in the field.” (Id.) Prior to becoming a supply attendant,

                                                  2
Plaintiff worked as a senior consultant, or customer service representative, for AT&T. (Tr. 42)

Plaintiff left that position because she was suffering vertigo. (Tr. 44)

       Plaintiff testified that she could not work because

           Due to the neck surgery, I have problem…turning my head some days, swallowing. My
           arms give out, my hands tingle….I have pains that go down in my knees. If I don’t take
           my medication, I burn from my waist down and it goes all between my legs, down in
           my feet…I have canes and stuff, but I can’t use my canes because…some days I don’t
           have the strength.

(Tr. 49) Plaintiff explained that she was unable to turn her head “side to side” because “I have the

clicking like the hardware get hung up.” (Tr. 49) Her doctors were discussing the possibility of a

“removal surgery” and “bone shaving” at the C7 level. (Tr. 50)

       Plaintiff described intermittent, daily numbness and tingling in her arms.          (Tr. 50)

Plaintiff stated that she could lift “maybe a gallon of milk at the most…[j]ust once or twice.” (Tr.

50-51) Some days she was unable to comb her hair. (Tr. 50) If she attempted to push or pull, her

arms “g[a]ve out,” and she was unable to “grip stuff” due to numbness and lack of strength. (Tr.

51)

       Plaintiff testified that her pain was currently “coming down the back of my head going

into my shoulders, into my biceps and my fingers are tingling. I have it in my knees and my right

foot is like it’s short circuiting my toes.” (Tr. 53) Plaintiff’s lower back pain was “just burning

and it’s on the top of my hip…[i]t goes down the right side, down into the hip, down into the knee,

into the…leg, into the foot....” (Tr. 53) Plaintiff stated that the pain in her low back, knees, and

feet was constant. (Id.) Pain medications reduced the pain to “a numbness,” but they made her

“foggy” and forgetful. (Id.) She was currently taking Percocet, gabapentin, and Mobic. (Id.)

       Plaintiff estimated she could walk “about ten minutes” before needing to take a break,

stand ten to fifteen minutes, and sit ten to fifteen minutes. (Tr. 55) Plaintiff explained that her

                                                  3
doctors prescribed her a cane, which she used once or twice a day. (Tr. 56-57) Plaintiff

elaborated: “I would use it more, but my hands give out, so it’s either take the chance of falling

without or with it and I just take the chance without because I got a metal cane and I fall on it,

that’s not good either.” (Tr. 57)

       A vocational expert also testified at the hearing. (Tr. 60) The ALJ asked the vocational

expert to consider a hypothetical individual with Plaintiff’s age, education, and work history who

was “limited to work at the light exertion level in that they can lift, carry, push, or pull 20 pounds

occasionally, 10 pounds frequently; sit for six hours in an eight-hour workday; but can only stand

or walk for three hours total in an eight-hour workday.” (Id.) The vocational expert stated that

such person could perform Plaintiff’s past work as a customer service representative. (Tr. 61)

When the ALJ added to the hypothetical that “the individual would be unable to keep the neck in

a stable position for more than 30 minutes and thus would need to take an additional 10-minute

break after that period,” the vocational expert stated that such person would not be able to perform

any jobs in the national economy.        (Id.)   In response to Plaintiff’s counsel’s question, the

vocational expert testified that, if the first hypothetical individual could “only occasionally use

their hands for fine manipulation or gross manipulation,” she would not be able to perform the

customer service position. (Id.)

   B. Relevant medical records

       In early January 2014, Dr. Thomas Forget, a neurosurgeon, ordered an MRI of Plaintiff’s

lumbar and cervical spine. (Tr. 492). The MRI revealed: “(1) multilevel degenerative changes

of the lumbar spine, unchanged since the prior study; (2) annular tear identified at the posterior

aspect of the L4-L5 disc; [and] (3) multilevel foraminal and lateral recess stenosis....” (Tr. 494)

       Later that month, at an appointment with her primary care physician, Dr. Marketa

                                                  4
Kasalova, Plaintiff complained of fatigue and stated that “she is worried that she will lose her job

due to her chronic neck and low back pain.” (Tr. 351) Dr. Kasalova diagnosed Plaintiff with

cervical radiculopathy, generalized anxiety disorder, depressive disorder, and hyperlipidemia.

(Tr. 352)

       Two days later, Plaintiff had a follow-up appointment with Dr. Nabil Ahmad, a pain

management specialist.2 (Tr. 495) Plaintiff complained of neck, back, leg, and right arm pain.

(Tr. 495) Plaintiff reported she “was still having pain in her lower back and bil[ateral] legs

worse than before injections.” (Id.) Plaintiff’s pain was “constant” and she rated it at a four to

six on a ten-point scale. (Id.) A physical examination revealed: tenderness and reduced range

of motion in her neck; tenderness to palpation and mildly reduced range of motion on bilateral

rotation in her cervical spine; tenderness to palpation and mildly reduced range of motion of the

lumbar spine; positive straight-leg raise, FABER, and Gaenslen tests on the right; and bilateral

knee crepitus. (Tr. 498) Dr. Ahmad diagnosed the following: “cervical radiculopathy, cervical

spondylosis, HNP (cervical), lumbar spondylosis, lumbar degenerative disc disease, lumbar

radiculopathy, sacroiliitis, low back pain, and osteoarthritis knee.” (Tr. 499-500).

       In February 2014, Dr. Ahmad administered a “L5 transforaminial epidural steroid

injection” and a “sacroiliac joint injection.” (Tr. 500) Dr. Ahmad noted: “The injections don’t

last long.”   (Id.)   Dr. Ahmad placed Plaintiff on light duty, stating “[h]er restrictions are

permanent,” scheduled knee Synvisc injections, ordered physical therapy, and recommended at-

home exercises. (Tr. 500) Five days later, Dr. Ahmad administered knee joint injections. (Tr.

501)

       When Plaintiff presented to Dr. Kasalova in late-February 2014, she reported that the

2
 This is the earliest treatment record from Dr. Ahmad. However, according to Dr. Ahmad’s
medical source statement, he first treated Plaintiff on December 13, 2012. (Tr. 487)
                                                 5
weekly knee Synvisc injections helped “some.” (Tr. 353) Plaintiff complained that Tramadol

was not controlling her cervical pain and made her sleepy. (Tr. 353) Dr. Kasalova provided

Plaintiff a sample of Lyrica and instructed her to follow up with her orthopedic surgeon. (Tr.

353-54)

      Plaintiff returned to Dr. Forget’s office in early April 2014. (Tr. 248) Plaintiff complained

of “extreme” neck pain “localized at the posterior cervical region that has been present for 2

weeks.    It is extreme (9-10/10) and radiates into the right and left arm in a non-specific

distribution.” (Id.) Additionally, Plaintiff reported an acute onset of weakness in her right

tricep. (Tr. 252) Plaintiff informed Dr. Forget that she recently began taking Lyrica, “which has

improved the global pain.” (Id.) Upon examination, Dr. Forget noted limited range of motion in

Plaintiff’s cervical spine, normal range of motion in her right and left upper and lower

extremities, and weakness in her right upper extremity. (Tr. 250). Dr. Forget wrote a letter to

Dr. Ahmad recommending another MRI. (Tr. 252)

    Plaintiff underwent an MRI in April 2014, which revealed : “[d]egenerative changes at C4-

C5, C5-C6 and C6-C7” and “[c]entral spinal canal stenosis…, most pronounced at C6-C7 with

flattening of the spinal cord.” (Tr. 254). At Plaintiff’s next appointment with Dr. Kasalova in

May 2014, she complained of ankle swelling on the right side and neck pain. (Tr. 355) Dr.

Kasalova recommended weight loss and continued Plaintiff’s medications. (Id.)

         Dr. Donald deGrange, an orthopedic surgeon, examined Plaintiff in late-May 2014.3 (Tr.

379) Dr. deGrange noted that Plaintiff’s chief complaint was “mechanical neck pain at the base

of the neck extending into both shoulders, usually worse on the right than the left as well as the

3
  In regard to this change in Plaintiff’s treating orthopedic surgeons, Dr. deGrange wrote that
Plaintiff “has been a long-time patient of Dr. Forget and had a consultation with him in March
2014….Upon follow up, there was some mention or involvement of Workers’ Compensation, at
which time Dr. Forget referred her to our practice.” (Tr. 379)
                                                6
pain, tingling, numbness, and weakness that has appeared in the last several weeks.” (Id.)

Plaintiff informed Dr. deGrange that she had “dropped several items…because of unexpected

weakness of grip and has actually gotten stuck in the bathtub on a couple of occasions unable to

pull herself out because of the weakness in her arm.” (Id.) Dr. deGrange noted that Plaintiff

experienced “no significant improvement” from physical therapy and “no significant or sustained

benefit” from a series of epidural injections administered by Dr. Ahmad. (Id.)

       Plaintiff returned to Dr. deGrange’s office in mid-July 2014 “[h]aving failed prolonged and

appropriate conservative care[.]” (Tr. 387) Dr. deGrange noted that Plaintiff’s recent MRI showed

“2 large disc herniations with severe stenosis of C4-5 and C5-6 corresponding to the patient’s

symptoms.” (Id.) Dr. deGrange performed an elective decompression and fusion at C4-5 and C5-

6. (Tr. 431) Following the procedure, Dr. deGrange applied a cervical collar and prescribed

Percocet. (Tr. 433, 435). When Plaintiff followed up with Dr. deGrange eleven days later, she

complained of “the normal surgical pain in the cervicothoracic junction,” but reported that her

“arms and hands feel better noticeably.” (Tr. 392)

       In August 2014, Plaintiff followed up from her cervical spine fusion with Nurse

Practitioner (NP) Eileen McKeon at Dr. Kasalova’s office. (Tr. 338) Plaintiff reported that her

“neck pain is much better.” (Tr. 340) NP McKeon noted that Plaintiff was “moving all

extremities equally strong” and advised Plaintiff to discuss all pain management and medication

with Dr. deGrange. (Tr. 339).

       At Plaintiff’s follow-up appointment in September 2014, Dr. deGrange wrote that

Plaintiff’s “neck continues to improve,” “[h]er arms and hands feel much better,” and “[s]he has

no residual numbness or tingling,”but she “still is having some difficulty swallowing. (Tr. 394)

Plaintiff only required her pain medicine “a couple of days a week.” (Id.) Dr. deGrange observed



                                                7
“excellent strength in both upper extremities,” and they discussed the possibility of Plaintiff

returning to work “depend[ing] upon her continued progress.” (Id.)

       When Plaintiff saw Dr. deGrange the following month, she reported “some improvement

in her neck and shoulder pain as well as the hand symptoms, but she does have some tingling that

persists on the fingertips of both hands.” (Tr. 395) Plaintiff also complained of “issues regarding

her back and involuntary plantar flexion that happened during the night[.]” (Id.)

      At her follow-up appointment with Dr. deGrange in early November 2014, Plaintiff

complained of difficulty swallowing and she “still has a stiff neck and some occasional numbness

and tingling in the hands, but that is slowly and steadily improving.” (Tr. 397) Plaintiff was

“usually able to lift about five or 10 pounds occasionally” and she exhibited no focal motor or

sensory deficits. (Id.)

       Based on that examination, Dr. deGrange completed an “AT&T Integrated Disability

Physical Capacities Evaluation” for Plaintiff in November 2014.         (Tr. 398)   Dr. deGrange

characterized Plaintiff’s level of functioning as “moderate level of disability and dysfunction.”

(Tr. 399) Dr. deGrange opined that Plaintiff could: sit thirty to forty-five minutes; stand fifteen

to twenty minutes; walk fifteen to twenty minutes; and view a computer screen fifteen to twenty

minutes. (Id.) Plaintiff could occasionally lift a maximum of five pounds, but never above the

waist. (Tr. 400)

      Additionally, Dr. deGrange stated that Plaintiff could “rarely” climb stairs due to “severe

knee arthritis,” rarely bend, rarely kneel because “requires help to get up,” and occasionally

flex/extend neck or walk on uneven ground. (Tr. 402-03) Plaintiff could perform “simple

grasping” with both hands “continuously,” and she could occasionally use both hands for “fine

manipulation,” pushing/pulling, and reaching. (Tr. 404) Dr. deGrange estimated that Plaintiff


                                                 8
would require breaks “every hour twenty minutes.” (Tr. 406) Finally, Dr. deGrange wrote that

Plaintiff’s restrictions were “permanent,” but he would reassess her restrictions on December 1,

2014. (Id.)

        In early December 2014, Plaintiff presented to Dr. Ahmad for “bilateral shoulder pain,

back pain, and some knee pain.” (Tr. 373) Dr. Ahmad noted that Plaintiff’s neck and shoulder

pain “radiates down the posterior arm and into the palmar aspect of hand and 3 rd/4th digits on

the right. She has some numbness in these digits as well.” (Id.) Dr. Ahmad wrote that

Plaintiff’s “[l]ower back pain is a burning pain and is wors[e] with overactivity or sitting

prolonged periods of time. Pain is shooting down bilateral legs past the knee in the L5-S1

dermatone – burning pain with electrical shock sensation….” (Id.) Dr. Ahmad stated that

Plaintiff’s most recent MRI showed changes of foraminal stenosis at L4-5, L5-S1, with disc

protrusion and facet arthropathy. (Id.)

        Upon physical examination of Plaintiff’s cervical spine, Dr. Ahmad observed tenderness

to palpation and spasm in the paravertebral muscles, restricted range of motion in all planes,

trapezius tenderness bilaterally, and positive myofascial trigger points on the left and right.

(Tr. 373) As to Plaintiff’s lumbar spine, Dr. Ahmad noted “abnormal sacroiliac joint mobility

bilaterally,” limited extension, positive Patrick’s on the right, and positive FABER/figure-of-four

tests on right. (Tr. 374).   Plaintiff’s shoulders and thoracic spine had normal ranges of motion.

(Id.)   Noting that Dr. deGrange was managing Plaintiff’s Percocet, Dr. Ahmad decided to

“supplement pain management control with TENS unit and topical cream.” (Tr. 474) Dr. Ahmad

continued Plaintiff’s Lyrica and prescribed cyclobenzaprine, flurbiprofen, baclofen, and

gabapentin. (Tr. 474) Finally, Dr. Ahmad administered knee joint injections and recommended a

repeat epidural steroid injection in the lumbar spine when Plaintiff healed from cervical surgery.



                                                 9
(Id.)

        Dr. deGrange examined Plaintiff approximately one week later in December 2014. (Tr.

409) Dr. deGrange wrote that Plaintiff “has multiple somatic complaints today with some

numbness and tingling in the arms and fingers. She still has some difficulty swallowing but is

moving her head better and appears clinically to be much improved despite the subjective.” (Id.)

Dr. deGrange also observed: “There is some mild give-way weakness in terms of bilateral elbow

flexion and extension, grip strength, and wrist extension.” (Id.)

        Dr. deGrange stated that Plaintiff’s x-rays showed “radiographic healing, and she can be

safely discharged from the practice.” (Tr. 409) In regard to her ability to return to work, Dr.

deGrange wrote:

         I understand that there are some significant and heavy demands regarding her
         employment. It is highly unlikely that she is going to be able to return to those
         based upon her current physical condition. I would contemplate as regards
         permanent limitations placing her in a medium demand capacity as defined by
         the Department of Labor Dictionary of Occupational Titles. She would meet
         the criteria for a light/medium demand capacity indicating that on a constant
         basis she can lift, carry, push, and pull five pounds, frequently up to 15 pounds,
         and occasionally up to 25 pounds.

 (Tr. 409-10) Dr. deGrange concluded: “No further testing is required and no medications or

 treatments after today are indicated.” (Tr. 410)

        Plaintiff also saw NP McKeon for back and leg pain later that month. (Tr. 481) Plaintiff

described “low back pain radiating to buttocks and down both legs to feet, both sides,

twitching to right leg, feels crawling sensation to right leg.          Onset 3-4 weeks ago and

persisting. She reports pain shoots out of great toe on both sides with right being worse than

left.” (Id.) Plaintiff was taking Percocet and Lyrica for pain “with little relief.” (Id.) Upon

examination, NP McKeon noted decreased range of motion and paraspinal tenderness in

Plaintiff’s cervical spine area. (Tr. 482)

                                                  10
      In March 2015, Plaintiff presented to NP McKeon with complaints of dizziness,

forgetfulness, and “feeling anxious mostly due to her memory or thought process.” (Tr. 524)

NP McKeon attributed these feelings to Plaintiff’s recently “increased and large dose of Lyrica.”

(Tr. 526)

      Dr. Ahmad completed a medical source statement (MSS) in April 2015.4 (Tr. 487-90) Dr.

Ahmad listed Plaintiff’s diagnoses as: knee degenerative joint disease, cervical radiculitis, neck

pain, lumbar radiculopathy, and low back pain. (Tr. 487) Dr. Ahmad opined that Plaintiff could

sit for one hour and stand/walk one hour in an eight-hour workday. (Id.) Plaintiff could not

perform repetitive motion tasks, but she was able to use her hands for simple grasping and fine

manipulation. (Id.) Dr. Ahmad stated that Plaintiff could occasionally lift/carry five pounds, but

never lift/carry more than five pounds. (Id.)

      In July 2015, Plaintiff presented to Dr. Ahmad with neck pain and complained that her

“[h]ead gets stuck in one position.” (Tr. 556) Plaintiff described her pain as “aching and

throbbing. The pain radiates to the left shoulder, left upper arm, left forearm, left hand, left

fingers, right shoulder, right upper arm, right forearm, right hand, and right fingers.” (Id.)

Plaintiff’s average pain was a seven and, at its worst, it was a ten.          (Id.)   On physical

examination, Dr. Ahmad noted: cervical spine was tender to palpation and had “palpable

trigger points”; pain with lumbar extension; pain “over lumbar intervertebral spaces (discs) on

palpation”; and right and left sided pain on palpation of the bilateral sacroiliac joint area.” (Tr.

557) Upon examination of Plaintiff’s extremities, Dr. Ahmad noted: pain, crepitation, mild

effusion, and tenderness to palpation in both knees; and decreased sensation in right arm and

right ankle. (Tr. 557)


4
 In the MSS, dated April 6, 2015, Dr. Ahmad stated that he last examined Plaintiff on April 1,
2015. (Tr. 487) Records from this examination do not appear in the record.
                                                11
      Plaintiff followed up with Dr. Ahmad in August 2015 and reported knee pain, left knee

swelling, and low back pain. (Tr. 553) Plaintiff’s physical examination was similar to that of

July 2015. (Tr. 554) Plaintiff informed Dr. Ahmad that her meloxicam caused nausea and

Lyrica made her feel “sedated.” (Tr. 553, 555) Dr. Ahmad scheduled Plaintiff for a left knee

steroid injection, renewed her Norco, and continued her other medications. (Tr. 555) Dr.

Ahmad administered the knee joint injection in September 2015. (Tr. 550)

      In January 2016, Plaintiff contacted Dr. deGrange’s office at her primary care

physician’s recommendation. (Tr. 643) Plaintiff reported “pain in the back of her neck and

into her L arm and fingers” and “weakness where she cannot open things.” (Tr. 643) In

February 2016, Plaintiff underwent a CT cervical spine, which revealed: “Status post C4-C5

and C5-C6 anterior cervical discectomy and fusion.          Central C6-C7 disc herniation is

suspected. No evidence of pseudoarthrosis.” (Tr. 64) Plaintiff called Dr. deGrange’s office

later that month to advise that “she is now hav[ing] trouble with her L leg.” (Tr. 646)

      Plaintiff returned to Dr. deGrange’s office in mid-March 2016. (Tr. 638) Dr. deGrange

wrote that Plaintiff was “doing quite well” until October “when she started noticing some

swelling and stiffness in her neck. That has progressed over the ensuing months, and she now

has neck pain with left upper extremity pain, tingling, and numbness into the ulnar aspect and

hypothenar imminence of the left hand.. . .She has some numbness and tingling in her right

upper extremity[.]” (Id.) Upon examination, Dr. deGrange observed “some mild weakness of

left hand grip strength, elbow extension, EPL and ADQ” and “sensation is decreased over the

hypothenar imminence of the left hand.” (Id.) Plaintiff’s most recent CT revealed “solid

fusion at C4-5 and C5-6 but noticeable degeneration with spurring and decreased disc space

height as well as stenosis of a moderately severe degree on the left, all at C6-7.” (Id.) Dr.



                                               12
deGrange diagnosed Plaintiff with C6-7 degenerative disc disease with stenosis and prescribed

physical therapy. (Id.)

      Plaintiff followed up with Dr. deGrange in April 2016. (Tr. 625) Dr. deGrange noted

that Plaintiff “has had a very good response with therapy after six visits” and the range of

motion in her cervical spine had improved. (Id.) Plaintiff informed Dr. deGrange that she

“still has pain and some stiffness in the neck,” and she recently “had a choking fit” that “lasted

for quite some time.” (Id.) A CAT scan confirmed a solid fusion, “but she does have the large

bone spur in front of C6-7.” (Id.) Dr. deGrange and Plaintiff discussed “a hardware removal

at C4-5 and C5-6.” (Id.) Plaintiff asked whether “while we are in there if we can just take the

bone spur off at C6-7,” but she decided to “hold off for the time being.” (Id.) Dr. deGrange

referred Plaintiff to an ENT specialist. (Id.)

          Plaintiff returned to Dr. deGrange’s office in early July 2016. (Tr. 627) Plaintiff reported

continued “difficulty swallowing as well as some persistent neck and shoulder symptoms. There is

also a spot just to the midline of the left scapula, which no doubt is cervical in origin.” (Id.) Dr.

deGrange diagnosed tarsal tunnel syndrome in Plaintiff’s right foot and noted that Plaintiff was

“contemplating the foot surgery.” (Tr. 627) Dr. deGrange wrote that Plaintiff “appears to be

inclined toward the foot surgery now and perhaps later on in the summer or the autumn the neck

surgery and hardware removal.” (Id.)

   III.      Standard for Determining Disability Under the Act

          Eligibility for disability benefits under the Social Security Act requires a claimant to

demonstrate that he or she suffers from a physical or mental disability. 42 U.S.C. § 423(a)(1).

The Act defines disability as “the inability to do any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death



                                                  13
or which has lasted or can be expected to last for a continuous period not less than 12 months.”

42 U.S.C. § 423(d)(1)(A); see also 20 C.F.R. § 404.1505(a). The impairment must be “of such

severity that [the claimant] is not only unable to do his previous work but cannot, considering his

age, education, and work experience, engage in any other kind of substantial gainful work which

exists in the national economy ....” 42 U.S.C. § 1382c(a)(3)(B).

         To determine whether a claimant is disabled, the Commissioner engages in a five-step

evaluation process. See 20 C.F.R. § 404.1520. Those steps require a Plaintiff to show that he or

she:     (1) is not engaged in substantial gainful activity; (2) has a severe impairment or

combination of impairments which significantly limits his or her physical or mental ability to do

basic work activities or (3) has an impairment which meets or exceeds one of the impairments

listed in 20 C.F.R., Subpart P, Appendix 1; (4) is unable to return to his or her past relevant

work; and (5) the impairments prevent him or her from doing any other work. Id.

   IV.      ALJ’s Decision

         The ALJ found that Plaintiff: (1) had not engaged in substantial gainful activity since

January 25, 2014, the alleged onset date of disability; (2) had the severe impairments of

degenerative disc disease, degenerative joint disease, obesity, tarsal tunnel syndrome, and

peroneal tendinitis, and the non-severe impairments of general anxiety disorder and depression;

and (3) did not have an impairment or combination of impairments that met or medically equaled

the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr.

12-14)

         The ALJ reviewed Plaintiff’s testimony and the medical evidence and determined that,

while her impairments “could reasonably be expected to cause some of the alleged symptoms,”

her “statements concerning the intensity, persistence and limiting effects of these symptoms are



                                                14
not entirely credible for the reasons explained in this decision.” (Tr. 15) The ALJ determined

that Plaintiff had the residual functional capacity (RFC) to perform a range of light work with the

following limitations:

          she can lift, carry, push, or pull 20 pounds occasionally and 10 pounds
          frequently; sit for 6 hours in an 8-hour workday; stand or walk for 3 hours in
          an 8-hour workday; never climb ropes, ladders, or scaffolds; occasionally
          climb ramps and stairs, balance, stoop, kneel, crouch, and crawl; no exposure
          to extreme cold, unprotected heights, or hazardous machinery.

(Tr. 14) Finally, based on the testimony of the vocational expert, the ALJ determined that

Plaintiff was capable of performing her past relevant work as a customer service representative

and, therefore, was not disabled. (Tr. 19-20)

   V.      Discussion

        Plaintiff claims that the ALJ erred in evaluating the medical opinion evidence and

determining her RFC. [ECF No. 23] More specifically, Plaintiff argues that the ALJ erred in the

weight she assigned to Plaintiff’s treating physicians, Dr. Ahmad and Dr. deGrange. Defendant

counters that substantial evidence supported the ALJ’s assessment of the medical opinion

evidence and the ALJ properly concluded that Plaintiff was not disabled. [ECF No. 29]

        A. Standard for Judicial Review

        A court must affirm an ALJ’s decision if it is supported by substantial evidence. 42

U.S.C. § 405(g). “Substantial evidence is less than a preponderance, but is enough that a

reasonable mind would find it adequate to support the Commissioner’s conclusion.” Chesser v.

Berryhill, 858 F.3d 1161, 1164 (8th Cir. 2017) (quoting Prosch v. Apfel, 201 F.3d 1010, 1012

(8th Cir. 2000)). The Court must consider “both evidence that supports and evidence that

detracts from the ALJ’s decision, [but it] may not reverse the decision merely because there is

substantial evidence supporting a contrary outcome.” Id. (quoting Warburton v. Apfel, 188 F.3d



                                                15
1047, 1050 (8th Cir. 1999)).

       The Court does not “reweigh the evidence presented to the ALJ and [it] defer[s] to the

ALJ’s determinations regarding the credibility of testimony, as long as those determination are

supported by good reasons and substantial evidence.” Renstrom v. Astrue, 680 F.3d 1057, 1064

(8th Cir. 2012) (quoting Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir. 2006)). T herefore, a

Court must affirm the ALJ’s decision “if it is possible to draw two inconsistent positions from

the evidence and one of those positions represents the agency’s findings.” Cruze v. Charter, 85

F.3d 1320, 1323 (8th Cir. 1996) (quoting Oberst v. Shalala, 2 F.3d 249, 250 (8th Cir. 1993));

Wright v. Colvin, 789 F.3d 847, 852 (8th Cir. 2015) (quoting Perkins v. Astrue, 648 F.3d 892,

897 (8th Cir. 2011)).

       B. Medical Opinion Evidence

       Medical opinions are statements from physicians, psychologists, or other acceptable

medical sources that reflect judgments about the nature and severity of a claimant’s impairments,

including symptoms, diagnosis and prognosis, and what the claimant can still do despite her

impairments and physical or mental restrictions. 20 C.F.R. § 404.1527(a)(2).5         A treating

physician’s opinion regarding a plaintiff’s impairments is entitled to controlling weight where

“the opinion is well supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in the record.” Singh v.

Apfel, 222 F.3d 448, 452 (8th Cir. 2000). “Although a treating physician’s opinion is entitled to

great weight, it does not automatically control or obviate the need to evaluate the record as [a]

whole.” Leckenby v. Astrue, 487 F.3d 626, 632 (8th Cir. 2007) (quotation omitted).

       If an ALJ declines to give controlling weight to a treating physician’s opinion, the ALJ


5
 Many Social Security regulations were amended effective March 27, 2017. Per 20 C.F.R. §
404.1527, the Court will use the regulations in effect at the time that this claim was filed.
                                               16
must consider the following factors in determining the appropriate weight: length and frequency

of the treatment relationship; nature and extent of the treatment relationship; evidence provided

by the source in support of the opinion; consistency of the opinion with the record as a whole;

and the source’s level of specialization. 20 C.F.R. § 404.1527(c). Whether the ALJ grants a

treating physician’s opinion substantial or little weight, “[t]he regulations require that the ALJ

‘always give good reasons’ for the weight afforded to a treating physician’s evaluation.” Reed v.

Barnhart, 399 F.3d 917, 921 (8th Cir. 2005) (quoting 20 C.F.R. § 404.1527(d)(2)).

       1. Dr. Ahmad

       Plaintiff asserts that the ALJ erred in assigning “little weight” to Dr. Ahmad’s medical

opinion. Dr. Ahmad was Plaintiff’s pain management specialist from December 2012 until April

2016. Plaintiff’s medical records reveal that shortly after Plaintiff’s January 2014 alleged onset

date, Dr. Ahmad diagnosed her with: “cervical radiculopathy, cervical spondylosis, HNP

(cervical), lumbar spondylosis, lumbar degenerative disc disease, lumbar radiculopathy,

sacroiliitis, low back pain, and osteoarthritis knee.” In February 2014, Dr. Ahmad administered

an L5 transforaminal epidural steroid injection and Hyalgan knee joint injections.

       Plaintiff underwent decompression and fusion at C4-5 and C5-6 in July 2014, after which

Dr. deGrange, Plaintiff’s orthopedic surgeon, and NP McKeon treated Plaintiff’s pain. Dr.

deGrange discharged Plaintiff in December 2014, and Plaintiff returned to Dr. Ahmad’s practice

the same month with bilateral shoulder pain, back pain, and knee pain. Dr. Ahmad completed a

physical examination and reviewed Plaintiff’s most recent MRI, which revealed changes of

foraminal stenosis at L4-5, L5-S1, with disc protrusion and facet arthropathy.           Physical

examination of Plaintiff’s cervical spine revealed tenderness and spasm in the paravertebral

muscles, restricted range of motion in all planes, trapezius tenderness, and positive myofascial



                                               17
trigger points.   In Plaintiff’s lumbar back, Dr. Ahmad observed abnormal sacroiliac joint

mobility bilaterally, “palpation + Patrick’s on right,” limited extension, negative straight leg

raising test, and positive FABER test. Dr. Ahmad administered Hyalgan knee joint injections,

noted that Plaintiff continued to take Percocet, continued Plaintiff’s Lyrica, and prescribed

flurbiprofen, cyclobenzaprine, baclofen, gabapentin, a TENS unit, and topical cream.

       Dr. Ahmad completed an MSS for Plaintiff in April 2015. (Tr. 487) Dr. Ahmad listed

Plaintiff’s diagnoses as: knee degenerative joint disease, cervical radiculitis, neck pain, lumbar

radiculopathy, and low back pain. (Tr. 487) Dr. Ahmad opined that Plaintiff could sit for one

hour and stand or walk one hour in an eight-hour workday. (Id.) Plaintiff could not perform

repetitive motion tasks, but she was able to use her hands for simple grasping and fine

manipulation. (Id.) Dr. Ahmad stated that Plaintiff could occasionally lift/carry a maximum of

five pounds. (Id.)

       The ALJ reviewed Dr. Ahmad’s MSS and determined that it was “not supported by the

record.” (Tr. 18) In particular, the ALJ discredited Dr. Ahmad’s opinion that Plaintiff was

limited to lifting only five pounds occasionally, sitting for one hour per day, and standing or

walking for one hour per day. (Id.) In support of her decision to assign “little weight” to Dr.

Ahmad’s opinion, the ALJ explained:

       Dr. Ahmad completed this form on April 6, 2015, indicating the claimant was
       last seen on April 1, 2015. He also stated that the claimant had been under his
       care since December 13, 2012. Treatment notes in evidence for December 4,
       2014 indicate prior care, but that was almost a year after the claimant stopped
       working due to pain. There is nothing in the record to indicate that the
       claimant was seen again prior to the opinion dated April 6, 2015. Subsequent
       records indicate the claimant was seen several times later that year. Not only is
       Dr. Ahmad’s assessment inconsistent with the medical records as a whole, it is
       not supported by his own treatment notes.

(Tr. 18)



                                               18
       The ALJ’s conclusory statement that Dr. Ahmad’s opinion was not supported by his own

treatment notes or the medical record as a whole did not constitute “good reason” for discrediting

Dr. Ahmad’s opinion.        The ALJ failed to identify the objective medical evidence or

inconsistencies that she relied upon in determining that Dr. Ahmad’s opinion was not entitled to

controlling, or even substantial, weight.

       Contrary to the ALJ’s finding, Plaintiff’s medical records contain significant objective

evidence supporting Dr. Ahmad’s opinions.        An MRI of April 2014, performed prior to

Plaintiff’s cervical surgery, showed: “degenerative changes at C4-C5, C5-C6, and C6-C7 not

significantly changed since the prior study from 3/14/12” and “central spinal canal stenosis…,

most pronounced at C6-C7 with flattening of the spinal cord.” (Tr. 254) Five months after the

surgery, in December 2014, Dr. Ahmad noted that Plaintiff’s most recent MRI revealed changes

of foraminal stenosis at L4-5 and L5-S1 with disc protrusion and facet arthropathy. (Tr. 373) A

CT cervical spine of February 2016 showed “solid fusion at C4-5 and C5-6 but noticeable

degeneration with spurring and decreased disc space height as well as stenosis of a moderately

severe degree on the left, all at C6-7.” (Tr. 576) A CAT scan in April 2016 showed a large bone

spur at C6-7. (Tr. 625)

       Physical examinations also supported Dr. Ahmad’s opinion. In December 2014, both Dr.

Ahmad and NP McKeon noted decreased range of motion and paraspinal tenderness. Physical

examinations in July and August 2015, showed tenderness to palpation in cervical and lumbar

spine, palpable trigger points in the muscles of the head and neck, pain with lumbar extension,

and positive FABER tests on the left and right sides. At the same time, Plaintiff’s knees

exhibited tenderness to palpation, effusion, crepitations, and mild effusion, and she had

decreased sensation in her right ankle. In March 2016, Dr. deGrange examined Plaintiff and



                                               19
noted: moderate tenderness along the medial border of the left scapula; weakness of left hand

grip strength and elbow extension; and decreased sensation in the left hand.

       Dr. Ahmad’s opinion was also consistent with his own treatment notes. When Plaintiff

returned to Dr. Ahmad’s care in December 2014, she presented with bilateral shoulder pain, back

pain, and knee pain. On physical examination of Plaintiff, Dr. Ahmad noted: tenderness and

reduced range of motion in the neck; tenderness to palpation to the cervical and lubosacral

regions; mildly reduced range of motion on bilateral rotation; mildly reduced range of motion of

the lumbar spine extension; positive straight-leg raise test, FABER test, and Gaenslen test on the

right; and bilateral knee crepitus. Dr. Ahmad diagnosed Plaintiff with cervical radiculitis, neck

pain, low back pain, lumbar radiculopathy, and knee degenerative joint disease. Dr. Ahmad

noted that Plaintiff was already taking Percocet and Lyrica, and he prescribed flurbiprofen,

cyclobenzaprine, baclofen, gabapentin, lidocaine, and a TENS unit.             Dr. Ahmad also

administered knee joint injections and recommended a repeat ESI in the lumbar spine. Dr.

Ahmad’s observations and treatment of Plaintiff’s symptoms was consistent with the level of

impairments he identified in the MMS.

       Finally, contrary to the ALJ’s finding that Dr. Ahmad’s opinion was inconsistent with the

record as a whole, Plaintiff’s medical records are replete with consistent complaints of chronic

neck, back, leg, and knee pain, as well as pain and weakness in her upper extremities. In July

2014, Plaintiff underwent cervical spine fusion, which temporarily improved, but did not resolve,

her neck and upper extremity symptoms. While Dr. deGrange noted significant improvement in

September 2014, his notes from October 2014 reflected only “some improvement in her neck

and shoulder pain as well as the hand symptoms” and “some tingling that persists on the

fingertips of both hands.”    Plaintiff renewed these complaints at her appointment with Dr.



                                               20
deGrange in November 2014. By December 2014, Plaintiff’s complaints of pain had increased

significantly and she returned to Dr. Ahmad for pain management.

       At Plaintiff’s appointment with Dr. Ahmad in December 2014, she described neck and

shoulder pain that radiated down the right arm and into her fingers, as well as low back pain that

was “shooting” down her legs and past her knees. When Dr. deGrange examined Plaintiff that

month, he noted bilateral arm weakness and numbness and tingling in the arms and fingers. NP

McKeon’s treatment notes from December 2014 revealed that Plaintiff described low back pain

radiating to her buttocks, down her legs, and into her feet. Plaintiff informed NP McKeon that

she was experiencing “little relief” from her pain medications, and NP McKeon observed that

Plaintiff’s had a decreased range of motion and paraspinal tenderness in her cervical spine area.

       Dr. Ahmad’s MSS was also consistent with Dr. deGrange’s November 2014 opinion.

There, Dr. deGrange opined that Plaintiff could occasionally lift/carry five to ten pounds; sit

thirty to forty-five minutes; stand fifteen to twenty minutes; walk fifteen to twenty minutes; and

view a computer screen fifteen to twenty minutes.           (Id.)   In regard to Plaintiff’s upper

extremities, Dr. deGrange limited her to occasional use of both hands for fine manipulation,

reaching, and pushing/pulling.

       Finally, Dr. Ahmad’s opinion was consistent with Plaintiff’s testimony and function

reports. At the hearing, Plaintiff testified that her pain travelled down her neck, into her

shoulders and biceps. She experienced intermittent, but regular, tingling and numbness in her

arms and hands. Plaintiff estimated that she could walk about ten minutes before needing to take

a break and sit down, sit for ten to fifteen minutes, and stand for ten to fifteen minutes. She

stated she could not lift anything heavier than “a gallon of milk at the most,” her arms “gave out”

if she attempted to push or pull anything, and she could not “grip stuff.”



                                                21
       In her function report of December 2014, Plaintiff stated she had difficulty dressing and

combing her hair and could no longer cook, do household chores, open letters, or hold a book.

(Tr. 197-204) Likewise, Plaintiff’s daughter completed a function report dated February 2015,

which stated that Plaintiff had difficulty dressing, bathing, caring for her hair, using a knife, and

cooking anything more than a frozen dinner. (Tr. 209-216) Plaintiff’s daughter estimated that

Plaintiff could lift “10 lbs but that may be too much” and walk “3-5 maybe 7” minutes before

needing to “catch breathe and get legs together.” (Tr. 214)

       “Even if the [treating physician’s] opinion is not entitled to controlling weight, it should

not ordinarily be disregarded and is entitled to substantial weight.” Papesh v. Colvin, 786 F.3d

1126, 1132 (8th Cir. 2015) (quoting Samons v. Astrue, 497 F.3d 813, 817 (8th Cir. 2007)). Dr.

Ahmad’s opinion about the severity and debilitating effects of Plaintiff’s impairments was

entitled to substantial, if not controlling, weight because it was consistent with his own treatment

notes, the treatment records of other providers, and Plaintiff’s testimony about her own

symptoms.     Indeed, substantial evidence supported Dr. Ahmad’s opinion that Plaintiff’s

impairments caused her continuing and debilitating pain. For these reasons, the ALJ’s decision

to discount Dr. Ahmad’s opinion is not supported by substantial evidence.

       2. Dr. deGrange

       Plaintiff also challenges the ALJ’s decision to assign Dr. deGrange’s November 2014

opinion “little weight” and his December 2014 opinion “great weight.” In response, Defendant

asserts that the ALJ properly evaluated Dr. deGrange’s opinions and substantial evidence

supported the ALJ’s finding that the December opinion was consistent with the record.

       As previously discussed, in November 2014, Dr. deGrange completed a form for Plaintiff

entitled “AT&T Integrated Disability Physical Capacities Evaluation.”           On that form, Dr.



                                                 22
deGrange estimated that Plaintiff could sit thirty to forty-five minutes, stand fifteen to twenty

minutes, and walk fifteen to twenty minutes. Dr. deGrange also stated that Plaintiff could:

occasionally lift and carry a maximum of five pounds; occasionally use both hands for fine

manipulation, pushing/pulling, and reaching; and continuously perform a simple grasp. Dr.

deGrange noted these restrictions were permanent and “supersede[] previous statements of

functional capacities,” but stated that he would reassess Plaintiff’s restrictions in December. (Tr.

406)

       Dr. deGrange reassessed Plaintiff in December 2014.              In his treatment notes, Dr.

deGrange stated that Plaintiff “appears clinically to be much improved despite the subjective,”

but observed “some mild give-way weakness” in her arms. (Tr. 409) Unlike the November

opinion, Dr. deGrange opined that Plaintiff’s permanent limitations “plac[ed] her in a medium

demand capacity as defined by the Department of Labor Dictionary of Occupational Titles.”6

(Id.) Dr. de Grange further stated that Plaintiff “would meet the criteria for a light/medium

demand capacity indicating that on a constant basis she can lift, carry, push, and pull five pounds,

frequently up to 15 pounds, and occasionally up to 25 pounds.” (Tr. 409-10). Dr. deGrange did

not explain his reason for finding that, in one month’s time, Plaintiff’s limitations on

lifting/carrying, sitting, and walking/standing became significantly less restrictive.

       The ALJ assigned the December opinion “great weight” and discredited the “much more

restrictive” November opinion. (Tr. 17-18) The ALJ explained that she was according the



6
  Under the regulations, medium work “involves lifting no more than 50 pounds at a time with
frequent lifting or carrying of objects weighing up to 25 pounds.” 20 C.F.R. § 404.1567(c).
Light work, which the ALJ ultimately adopted for Plaintiff’s RFC, “involves lifting no more than
20 pounds at a time with frequent lifting or carrying of objects weighing up to 10 pounds...[A]
job is in this category when it requires a good deal of walking or standing, or when it involves
sitting most of the time with some pushing and pulling of arm or leg controls.” 20 C.F.R. §
404.1567(b).
                                                  23
December opinion great weight because those findings were “consistent with the evidence” and

Dr. deGrange was a board-certified orthopedic surgeon who “as the treating source, [was] very

familiar with the claimant’s limitations.” (Id.) In support of her decision to discount the

November opinion, the ALJ wrote:

       An earlier opinion from Dr. deGrange dated November 4, 2014, in conjunction
       with the claimant’s claim for short-term disability from her employer before
       she was released and while she was recuperating. It was much more
       restrictive. Although he indicated the restrictions were permanent, he also
       indicated that the restrictions would be reassessed in December and, therefore,
       the subsequent opinion essentially rejects the prior limitations and therefore it
       is entitled to little weight.


(Tr. 18)

       The ALJ failed to provide any support for her conclusory statement that the December

opinion was consistent with the evidence. To the contrary, Plaintiff’s records reveal that she

consistently complained of weakness, pain, tingling, and numbness in her arms, hands, and

fingers, including at her appointments with Dr. deGrange in October, November, and December.

Neither Dr. deGrange nor the ALJ identified any medical reasons for finding Plaintiff was

capable of light or medium work when, one month earlier, Dr. deGrange had limited Plaintiff to

lifting/carrying five pounds, standing or walking fifteen to twenty minutes, and sitting thirty to

forty-five minutes. Moreover, Plaintiff’s subsequent medical records reflected that her condition

deteriorated rather than improved.

       Nor did the ALJ provide “good reasons” for assigning Dr. deGrange’s November opinion

“little weight.” As previously discussed, Dr. deGrange’s November opinion was consistent with

Dr. Ahmad’s opinion, as well as the objective medical evidence, treatment records, and

Plaintiff’s testimony. “Confronted with a decision that fails to provide ‘good reasons’ for the

weight assigned to a treating physician’s opinion, the district court must remand.” Land v.

                                               24
Berryhill, 2017 WL 4236976, at *7 (E.D. Mo. Sep. 25, 2017) (quoting Clover v. Astrue, 4:07-

CV-574-DJS, 2008 WL 3890497, at *12 (E.D Mo. Aug. 19, 2008)).

       3. Conclusion

       For the above reasons, the Court finds that the ALJ failed to properly weigh Dr. Ahmad’s

and Dr. deGrange’s opinions and thus failed to properly assess Plaintiff’s disability claim such

that substantial evidence did not support the ALJ’s determination.7 See, e.g., Gordon v. Astrue,

801 F.Supp.2d 846, 859 (E.D.Mo. 2011).

       Though the Court does not make the ultimate determination regarding Plaintiff’s

disability, the Court finds this case should be reversed and remanded. On remand, the ALJ is

directed to properly evaluate and weigh the medial opinion evidence; formulate a new RFC for

Plaintiff based on the medical evidence in the record; further develop the record if necessary; and

proceed with the next steps of the sequential evaluation.

       IT IS HEREBY ORDERED that this action is REVERSED AND REMANDED to the

Commissioner pursuant to sentence four 42 U.S.C. § 405(g) for further consideration in

accordance with this Memorandum and Order.

       A separate judgment with accompany this order.




                                                     PATRICIA L. COHEN
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 16th day of September, 2019




7
  Because the ALJ erred in evaluating the medical opinion evidence, the Court addresses only
that issue. See Western v. Berryhill, No. 1:16-cv-49 JAR, 2017 WL 1407118, at *3 (E.D. Mo.
Apr. 20, 2017).
                                                25
